DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/21 has been entered. Applicant has amended claims 54-56, 58, 60-68, 70 and 71 have been amended. Claims 74-76 are new. Claim 69 is canceled. Claims 54-56, 58-68, 70, 71 and 74-76 are present for examination.

Withdrawn -Objection-Specification
	Applicants have amended the sequence compliance issue with regards to the specification. Objection to the specification has been withdrawn.

Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 54-56, 58-61, 64-71 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicants argue:
 "… A sense codon within a non-coding motif that is changed to an alternative codon can exist because a nonsense codon is a codon which causes termination of translation, whereas all other codons are sense codons. The three nonsense codons are UAG, UGA and UAA. Any codon other than UAG, UGA and UAA is a sense codon. Thus, any codon other than UAG, UGA and UAA that is within a non-coding motif is a sense codon within a non-coding motif that can be changed to an alternative codon…"

Applicant's argument and claim amendment has been carefully considered but not found persuasive because a codon is "a sense codon" or "a non-sense codon" within the context of a coding sequence. A non-coding motif cannot have a sense codon or a non-sense codon as there is no translation thus no production of recombinant protein. Sequences within a non-coding motif are represented by nucleotide sequences. For example a DNA to mRNA transcription does not have a termination codons but rather has a Rho dependent or Rho independent termination signal. The Rho-independent terminator has 20-35 nucleotide long G/C-rich RNA sequence of dyad symmetry that forms stem–loop structure immediately followed by a 7–9-nt-long stretch of Us (uracil residues). Rho dependent transcription termination requires a Rho binding site and a Rho factor and a transcription stop point on the transcribed DNA. Thus termination at a "non-coding motif" (is a transcription termination 
Moreover, a ribosome binding site motif, an mRNA secondary structure, an internal ribosome pausing site motif, a promoter do not have an alternative codon as a codon is a three base sequence assigned for a specific amino acid. In the instant case a no-coding motif as the term implies does not contain a sense or non-sense codon.
Furthermore the claims now encompass the limitation " or a component thereof that is required for synthesis of the at least one non-standard amino acid by the bacterial cells ". It is not clear what these component(s) encompass and where the components are required for synthesis of at least one non-standard amino acid with any structure in the bacteria. 
Thus claims 54-56, 58-68, 70, 71 and now including claims 74-76 are rejected as being indefinite because all of the claims encompass the limitation of claim 54 which does not particularly point out and distinctly claim the subject matter of the invention.

Maintained - Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-56, 58-73 now applying to claims 54-56, 58-68, 70, 71 and 74-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicants argue:

"… Without conceding in the basis of the rejections, Applicant has amended independent claim 54 to no longer be directed to a method of "producing a recombinant protein" and to no longer recite "expressing a recombinant protein comprising a non-standard amino acid."
Applicant has also amended independent claim 54 to now recite "providing viable bacterial cells" and "culturing the viable bacterial cells in growth media that comprises the at least one non-standard amino acid or a component thereof that is required for synthesis of the at least one non-standard amino acid by the bacterial cells", and added dependent claim 75 which recites that "the viable bacterial cells require the at least one non-standard amino acid to remain viable." As shown in par. [0128], the instant disclosure provides sufficient written description to show the inventors were in possession of the claimed method of culturing the claimed viable bacterial cells in growth media that comprises the at least one non-standard amino acid or component thereof; and a non-standard amino acid dependent version of viable bacterial cells with a recoded genome that require the at least one non-standard amino acid to remain viable: “As an example, a biocontained strain was developed in which all UAG codons were removed and two essential genes (adk and tyrS) were altered so that the strain required nsAAs to remain viable (Mandell et al., 2015). In order to determine whether the final xEcoli-51 strain will support a similar biocontainment mechanism, the 57-codon versions of both adk and tyrS were confirmed to be functionally active in vivo. Moreover, it was found that recoded and nsAA-dependent adk gene has the same fitness and extremely low escape rates reported for the original strain (FIG. 18A-18B)”. (Paragraph [0128]). As such, the specification provides written description for culturing the claimed viable bacterial cells in growth media that comprises the at least one non-standard amino acid or component thereof and at least a genomically recoded viable bacterial cell that requires the at least one non-standard amino acid to remain viable…" 


Furthermore although Applicants removed the recitation of a "…producing a recombinant protein,…" from independent claim 54, the claim still requires altered RS/tRNA (ORS/OtRNA) to incorporate the non-standard amino acid(s) such that the bacterial cell can be a viable bacterial cell as stated in part (b) of claim 54. 
Furthermore the specification does not teach how to make the at least one non-standard amino acid in the bacteria i.e. what the precursor compound and what enzyme(s) are required to produce the non-standard amino acid in the bacteria.
Furthermore the specification does not teach how a non-coding sequence is changed to an alternative codon. It is not clear how a sense codon is changed to an alternative codon within a non-coding motif i.e. a non-coding motif such as a promoter or a ribosome binding site etc. cannot have a sense codon or a non-sense codon as there is no translation an mRNA to a recombinant protein. 
All the claims directly or indirectly depend on claim 54 thus encompass the above limitation. Therefore claims 54-56, 58-68, 70, 71 and 74-76 are rejected as they do not comply with the written description requirement.



Withdrawn -Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-56, 58-68, 70, 71 and 74-76 are now rejected under 35 U.S.C. 103 as being unpatentable over US20070004041- A1 (hereinafter “Church”) in view of Mukai et al (Reassignment of a rare sense codon to a non-canonical amino acid in Escherichia coli (Nucleic Acids Research, 2015, Vol. 43, No. 16 8111–8122).
Applicant argues:
"…Without conceding in the basis of the rejection and solely to expedite prosecution, Applicant has amended claim 54 to recite that "the recoded genome comprises at least one instance where the at least one particular sense codon that is changed to an alternative codon is within a non-coding motif that is an untranslated motif selected from the group consisting of a ribosome binding site motif, an mRNA secondary structure, an internal ribosome pausing site motif, a promoter and combinations thereof, and wherein the alternative codon preserves a structure or function of the non-coding motif and wherein the alternative codon within the noncoding motif is a non-synonymous codon…"

Applicant's response is carefully considered. A stated above, a non-coding motif cannot have a sense codon or a non-sense codon as there is no translation thus no production of recombinant protein within a non-coding motif. Sequences within a non-coding sequence are represented by nucleotide sequences that do not involve stop/termination codons. For example a promoter sequence or an RNA binding site motif etc. do not have a termination 

Applicants further argue:

"…Nowhere does the combination of Church and Mukai teach or suggest viable bacterial cells comprising a recoded genome comprising "at least one instance where the at least one particular sense codon that is changed to an alternative codon is within a non-coding motif that is an untranslated motif selected from the group consisting of a ribosome binding site motif, an mRNA secondary structure, an internal ribosome pausing site motif, a promoter and combinations thereof, and wherein the alternative codon preserves a structure or function of the non-coding motif and wherein the alternative codon within the non-coding motif is a non-synonymous codon. Instead, Church merely discloses “[i]n an exemplary embodiment, the hierarchical assembly methods described herein may be used to produce a genome in which all original occurrences of a given codon have been removed from the genome, e.g., freeing up a codon by replacing all original occurrences of a first codon with one or more different codons degenerate thereto” (Church, paragraph [0169]).
The combination of references does not teach or suggest changing a given sequence to anything but a degenerate (synonymous) codon, in contrast to amended claims which recite that "the alternative codon within the non-coding motif is a non-synonymous codon..."

Applicant's argument are considered but not found persuasive because as stated above a non-coding motif does not have a sense or a non-sense codon. For example a ribosome binding site motif, an mRNA secondary structure, an internal ribosome pausing site motif, a promoter do not have an alternative codon as a codon is a three base sequence assigned for a specific amino acid residue in coding regions of the genome or the coding region of plasmid DNA for example. In the instant case a non-coding motif as the term implies cannot be assigned a sense or non-sense codon.
Furthermore as stated above in the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, in the context of a non-coding motif there is no codon to convert to an "alternative coding motif that is non-synonymous.   This rejection is withdrawn because US20070004041- Escherichia coli (Nucleic Acids Research, 2015, Vol. 43, No. 16 8111–8122) do not teach a non-coding motif with a sense or a non-sense codon as there is no translation in a non-coding region thus no production of recombinant protein within a non-coding motif. Sequences within a non-coding sequence are represented by nucleotide sequences that do not involve stop/termination codons.
This rejection is provisionally withdrawn.

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	April 28, 2021